Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: American Stock Exchange Accepts PreMD's Continued Listing Plan TORONTO, June 19 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; Amex: PME) received notice on June 15, 2007 that the American Stock Exchange (the "AMEX") had accepted its plan to regain compliance with the continued listing standards, and that the Company's listing will be continued pursuant to an extension. The Company will be subject to periodic review by the AMEX Staff during the extension period, which ends on October 24, 2008.
